Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 02/07/2022 has been entered.

Detailed Action
Applicant amended independent claims 24 and 36-37 and presented claims 24-37 for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 29-33 and 35 are rejected under 35 U.S.C. 102(b) as being unpatentable over Kadous et al., Pub. No.: US 2015/0153183 (Kadous), in view of Johnson et al., Pub. No.: US 2010/0256903 (Johnson).

Claim 24.	Kadous teaches:
A method for identifying discrepancies in digital map data, comprising:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices in an area; (¶ 34, observed data such as global positioning system (GPS) readings obtained from vehicles travelling across one road segment)
allocating each of the candidate locations to one or more predetermined categories based upon a distribution of travel directions of the devices at each candidate location, each of the one or more predetermined categories representing a different navigation pattern associated with a respective distribution of travel directions of devices at candidate areas; and (¶¶ 28,  34, 45, the directionality of road segments is one predetermined category used for comparing travel directions obtained from GPS data associated with a road segment with map data in the database for detecting discrepancy with respect to directionality of the road segment. “As a more specific example, a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”)
comparing the candidate locations against a database of map data and identifying locations of possible discrepancies in the digital map data based upon the category of each candidate location. (¶45, “a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”)
Kadous did not specifically disclose the following highlighted portion of the claim:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature.
Johnson teaches selecting a location in which the movement of a plurality of devices are observed with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature by selecting a location from off-road data with respect to time information and a desired threshold number of vehicles/devices in the location: ¶ 24, “the off-route data includes vehicle data necessary to determine both its location and heading…useful vehicle data such as speed and time and date can be included as well”; ¶ 29, "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”.
Kadous and Johnson are combinable because both are concerned with updating map data. Kadous, ¶¶ 34 and 117 also implicitly disclosed the time feature by identifying inconsistency in an older version of the same map data wherein the new version is obtained from observed data “such as global positioning system (GPS) readings obtained from vehicles travelling across that road segment”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references for selecting a location in which the movement of a plurality of devices are observed with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature in Kadous for achieving the same predictable result of comparing GPS readings pointing in one single direction with the direction of a road segment listed as a two-way road for updating the road segment data in the database.

Claim 29.	The combination of Kadous and Johnson teaches:
The method of claim 24, comprising determining an association between proximate candidate locations based upon the distribution of travel directions at each candidate location. (Kadous, ¶ 19, wherein “the map data 111 comprises a number of road elements, each element being either a road segment or an intersection that joins road segments. A road segment represents a traversable path from one location to another”; and ¶ 91, wherein detecting “one-way roads directed in opposite directions that arrive at a common intersection” and ¶ 45, wherein “all associated GPS readings might point in one single direction” indicates that the distribution of travel direction is used for determining an association between proximate candidate locations; Johnson, ¶ 33, an association between locations is determined: “a new and/or moved road is identified by determining the distance and heading of each re-route occurrence in a cluster to the distance and heading of the nearest road segment in a map database”) 

Claim 30.	The combination of Kadous and Johnson teaches:
The method of claim 29, wherein the association is determined, at least in part, based upon a metric indicative of a similarity between the distribution of travel directions for adjacent candidate locations. (Kadous, ¶ 19, wherein “the map data 111 comprises a number of road elements, each element being either a road segment or an intersection that joins road segments. A road segment represents a traversable path from one location to another”; and ¶ 91, wherein “one-way roads directed in opposite directions that arrive at a common intersection” and ¶ 45, wherein “all associated GPS readings might point in one single direction” indicates that being in a single direction is a metric for associating one way road segments; Johnson, a metric of distance and direction is used for association: ¶ 27, “the pre-established requirement for the location can be that each of the vehicles is within a preselected maximum distance (e.g., about 250 meters) of the other vehicles when the off-route condition occurred. For heading, the pre-established requirement can be that a determined direction of travel for each of the vehicles is within a preselected angle (e.g., within ±20 degrees) of all of the other vehicles [] the vehicles are lined up along the heading”)

Claim 31.	The combination of Kadous and Johnson teaches:
The method of claim 29, wherein the comparing of the candidate locations against the database of map data comprises comparing the category and association of each candidate location against the map data. (Kadous, ¶¶ 28, 34, 45, the directionality of road segments is a category for comparing GPS data with stored data map; Johnson, ¶ 33, off-route data is compared with map data based on the associated heading/directionality of the off-route and the stored data: “a new and/or moved road is identified by determining the distance and heading of each re-route occurrence in a cluster to the distance and heading of the nearest road segment in a map database”)

Claim 32.	The combination of Kadous and Johnson teaches:
The method of claim 24, wherein the comparing results in a likelihood of a possible discrepancy in the digital map data at the candidate location. (Kadous, ¶ 45 “a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”; Johnson, ¶ 33, discrepancy would be detected by identifying a new road: “a new and/ or moved road is identified by determining the distance and heading of each re-route occurrence in a cluster to the distance and heading of the nearest road segment in a map database”)

Claim 33.	The combination of Kadous and Johnson teaches:
The method of claim 24, wherein the candidate locations are selected by determining locations of local maxima in the positional data. (Kadous, ¶¶ 34, 45, wherein “all associated GPS readings might point in one single direction” indicates that a local maxima/all GPS reading associated with GPS devices/vehicles for a road segment is selected; Johnson, ¶ 29, desired number of vehicles/local maxima having off-route data is selectable: “determining whether there are a selected minimum number of vehicles having off-route data that indicate that their associated vehicle has a location and heading that each meet the pre-established requirement relative to each other [] number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”)

Claim 35.	The combination of Kadous and Johnson teaches:
The method of claim 24, wherein the categories comprise one or more of unidirectional road, bidirectional road, junction, and clutter. (Kadous, ¶¶ 20-37, “The road segments may have a number of associated properties, such as:… the directionality of the road segment (e.g., whether one-way or two-way, and if one-way, in which direction)”; ¶ 71, “This autocheck type 312 detects roads lacking an intersection that are normally expected to share an intersection, or roads having an intersection that would not normally be expected”)

Claims 25-28 and 36-37 are rejected under 35 U.S.C. 102(b) as being unpatentable over the combination of Kadous and Johnson as applied to claim 24 above, in view of Porikli et al., Pub. No.: US 20120207384 (Porikli).

Claim 25.	The combination of Kadous and Johnson teaches:
The method of claim 24, comprising determining the distribution of travel directions. (Kadous, ¶¶ 34, 45, wherein “all associated GPS readings might point in one single direction” indicates that a distribution of travel directions of the GPS devices/vehicles is determined for a road segment; Johnson, ¶ 24, off-route data contains heading/directional data created by multiple vehicles)
The combination of Kadous and Johnson did not teach the directional data as histogram. 
Porikli ¶¶ 89 and 90 discloses a histogram by determining “a local histogram of oriented gradients (HOG) descriptor around each of the points on the decision function gradient ∇f” and populating a histogram “for each sub-block [] corresponding orientation bin of the gradient direction [] the value of each gradient point is interpolated into adjacent histogram bins”.
As shown above, the combination of Kadous and Johnson determines travel directions of all vehicles with respect to a given road segment. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references and use histogram for determining a distribution of travel directions of the devices because doing so would further provide an alternative for obtaining the statistical data needed for the determination.

Claim 26.	The combination of Kadous, Johnson and Porikli teaches:
The method of claim 25, comprising determining a rotation invariant histogram based upon the directional histogram. (Porikli, ¶ 90, “the histogram bins are reoriented accordingly [] to achieve the rotation invariance of the descriptor”) 

Claim 27.	The combination of Kadous, Johnson and Porikli teaches:
The method of claim 25, wherein the allocating is based upon the directional histogram or the rotation invariant histogram. (Porikli, ¶ 90, “the histogram bins are reoriented accordingly…to achieve the rotation invariance of the descriptor”)

Claim 28.	The combination of Kadous, Johnson and Porikli teaches:
The method of claim 24, wherein the allocating is performed by a trained model. (Porikli, ¶¶ 44 -47, wherein “determining 520 a gradient of the decision function…selecting 530 feature points in the set of points using the gradient of the decision functions” indicates that a trained model is used for allocation)

Claim 36.	Kadous teaches:
A non-transitory computer-readable medium storing computer software that, when executed by a computer, causes the computer to perform a method for identifying discrepancies in digital map data, the method comprising: 
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to an area; (¶ 34, observed data such as global positioning system (GPS) readings obtained from vehicles travelling across one road segment)
determining a distribution of travel directions of the devices at each one of the candidate locations; (¶45, wherein “all associated GPS readings might point in one single direction” indicates that a distribution of travel directions of the GPS devices/vehicles is determined for a road segment)
allocating each of the candidate locations to one or more predetermined categories based upon the directional data at each candidate location; and (¶¶ 28, 34, 45, the directionality of road segments is one predetermined category used for comparing travel directions obtained from GPS data associated with a road segment with map data in the database for detecting discrepancy with respect to directionality of the road segment. “As a more specific example, a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”)
comparing the candidate locations against a database of map data and identifying locations of possible discrepancies in the digital map data based upon the category of each candidate location. (¶45, “a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”)
Kadous did not specifically disclose the following highlighted portion of the claim:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature and determining a distribution of travel directions of the devices at each one of the candidate locations as a directional histogram, the directional histogram comprising a plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction;
Johnson teaches:
selecting a location in which the movement of a plurality of devices are observed with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature (¶¶ 24, 29, wherein selecting a location from off-road data with respect to time information and a desired threshold number of vehicles/devices in the location is discloses: ¶ 24, “the off-route data includes vehicle data necessary to determine both its location and heading…useful vehicle data such as speed and time and date can be included as well”; ¶ 29, "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more” and determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data (¶ 24, wherein off-route data contains directional data created by multiple vehicles), the directional data comprising plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction (¶ 29, wherein "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more" indicates that a cluster/bin contains “a representation of a number of devices that traversed the candidate location in a corresponding travel direction”)
Kadous and Johnson are combinable because both are concerned with updating map data. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references for selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature and determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data, the directional data comprising a plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction because Kadous, ¶¶ 34, 117 implicitly disclosed the time feature by identifying inconsistency in an older version of the same map data wherein the new version is obtained from observed data “such as global positioning system (GPS) readings obtained from vehicles travelling across that road segment” and further doing so would provide an alternative representation of directional data in Kadous for achieving the same predictable result of comparing GPS readings pointing in one single direction with the direction of a road segment listed as a two-way road for updating the road segment data in the database.
Kadous as modified did not disclose the directional data as histogram.
Porikli ¶¶ 89 and 90 discloses a histogram by determining “a local histogram of oriented gradients (HOG) descriptor around each of the points on the decision function gradient ∇f” and populating a histogram “for each sub-block [] corresponding orientation bin of the gradient direction [] the value of each gradient point is interpolated into adjacent histogram bins”.
Kadous as modified disclosed determining a distribution of travel directions obtained from GPS data by obtaining a desired number of vehicles having off-route directional data (Kadous, ¶ 34,Johnson, ¶ 29); therefore, It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references and use histogram for determining a distribution of travel directions of the devices because doing so would further provide an  alternative for obtaining the statistical data needed for the determination. 

Claim 37.	Kadous teaches:
A computing device, comprising: a processor configured to identify discrepancies in digital map data by:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to an area; (¶ 34, observed data such as global positioning system (GPS) readings obtained from vehicles travelling across one road segment)
determining a distribution of travel directions of the devices at each one of the candidate locations; (¶45, wherein “all associated GPS readings might point in one single direction” indicates that a distribution of travel directions of the GPS devices/vehicles is determined for a road segment)
allocating each of the candidate locations to one or more predetermined categories based upon the directional data at each candidate location; and (¶¶ 28, 34, 45, the directionality of road segments is one predetermined category used for comparing travel directions obtained from GPS data associated with a road segment with map data in the database for detecting discrepancy with respect to directionality of the road segment. “As a more specific example, a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”)
comparing the candidate locations against a database of map data and identifying locations of possible discrepancies in the digital map data based upon the category of each candidate location. (¶45, “a particular road segment might be listed as being part of a two-way road, yet all associated GPS readings might point in one single direction. The autocheck module 115 might consequently flag this road segment as possibly being part of a one-way road, rather than a two-way road, as currently listed”)
Kadous did not specifically disclose the following highlighted portion of the claim:
selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature and determining a distribution of travel directions of the devices at each one of the candidate locations as a directional histogram, the directional histogram comprising a plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction;
Johnson teaches:
Johnson teaches:
selecting a location in which the movement of a plurality of devices are observed with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature (¶¶ 24, 29, wherein selecting a location from off-road data with respect to time information and a desired threshold number of vehicles/devices in the location is discloses: ¶ 24, “the off-route data includes vehicle data necessary to determine both its location and heading…useful vehicle data such as speed and time and date can be included as well”; ¶ 29, "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more” and determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data (¶ 24, wherein off-route data contains directional data created by multiple vehicles), the directional data comprising plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction (¶ 29, wherein "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more" indicates that a cluster/bin contains “a representation of a number of devices that traversed the candidate location in a corresponding travel direction”)
Kadous and Johnson are combinable because both are concerned with updating map data. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references for selecting one or more candidate locations as a subset of locations within positional data relating to the movement of a plurality of devices with respect to time in an area by selecting, as each candidate location, a respective location that is traversed by a sufficiently large number of devices to have a high probability of being a navigable feature and determining a distribution of travel directions of the devices at each one of the candidate locations as a directional data, the directional data comprising a plurality of bins, each bin being associated with a different travel direction for traversal of the candidate location, and each bin storing a representation of a number of devices that traversed the candidate location in a corresponding travel direction because Kadous, ¶¶ 34, 117 implicitly disclosed the time feature by identifying inconsistency in an older version of the same map data wherein the new version is obtained from observed data “such as global positioning system (GPS) readings obtained from vehicles travelling across that road segment” and further doing so would provide an alternative representation of directional data in Kadous for achieving the same predictable result of comparing GPS readings pointing in one single direction with the direction of a road segment listed as a two-way road for updating the road segment data in the database.
Kadous as modified did not disclose the directional data as histogram.
Porikli ¶¶ 89 and 90 discloses a histogram by determining “a local histogram of oriented gradients (HOG) descriptor around each of the points on the decision function gradient ∇f” and populating a histogram “for each sub-block [] corresponding orientation bin of the gradient direction [] the value of each gradient point is interpolated into adjacent histogram bins”.
Kadous as modified disclosed determining a distribution of travel directions obtained from GPS data by obtaining a desired number of vehicles having off-route directional data (Kadous, ¶ 34,Johnson, ¶ 29); therefore, It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references and use histogram for determining a distribution of travel directions of the devices because doing so would further provide an  alternative for obtaining the statistical data needed for the determination. 

Claim 34 is rejected under 35 U.S.C. 102(b) as being unpatentable over the combination of  Kadous and Johnson as applied to claim 24 above, in view of Witmer, Pub. No.: US 2013/0030690 (Witmer).

Claim 34.	The combination of Kadous, and Johnson teaches:
The method of claim 24, comprising allocating the positional data to a map corresponding to the area and determining, for at least areas traversed by one or more devices, a value indicative of the number of devices traversing each area in the positional data. (Kadous, ¶¶ 34, 45, wherein “all associated GPS readings might point in one single direction” indicates a value representing all GPS devices/vehicles traversing a road segment having one single direction is determined; Johnson, ¶ 29, wherein desired number of vehicles having off-route data with respect to an area is selectable: “determining whether there are a selected minimum number of vehicles having off-route data that indicate that their associated vehicle has a location and heading that each meet the pre-established requirement relative to each other [] number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”)
The combination of Kadous, and Johnson did not disclose a pixel map for allocating the positional data to a pixel map corresponding to the area and determining, for at least pixels traversed by one or more devices, a value indicative of the number of devices traversing each pixel in the positional data. 
Witmer discloses a pixel map for allocating the positional data to a pixel map corresponding to the area and determining, for at least pixels traversed by one or more devices, a value indicative of the number of devices traversing each pixel in the positional data. (Witmer, wherein a pixel includes a movement of a device/a probe trace: ¶¶ 16-41 and 22, “The probe trace may comprise a plurality of probe trace segments, and the method may comprise mapping each probe trace segment to a respective at least one pixel”; ¶ 6,  “Data from a single device, either a single point or a series of points obtained over time, can be referred to as a probe trace…if many probe traces (local maxima of device traversal) are obtained from positions parallel to a segment of road stored in a digital map, and no or few probe traces are obtained from the stored segment of road, then it may be concluded that the position of the segment of road stored in the digital map is incorrect and should be modified”) 
Kadous ¶¶ 34, 45 associates observed data obtained from GPS data for an area with map data for identifying discrepancies and Johnson ¶¶ 26-27, 29,  collects both location and heading information generated by multiple vehicles with respect to an area for updating map data for the same area.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the applied references for disclosing a pixel map for  allocating the positional data to a pixel map corresponding to the area and determining, for at least pixels traversed by one or more devices, a value indicative of the number of devices traversing each pixel in the positional data because doing so would further increase usability of the combination of Kadous and Johnson by    providing for a well-known technique of generating a pixel map for an area and populating the pixel map using GPS/probe data and analyzing the probe data against information in the pixel map for identifying discrepancies in the map data. 
Claims 36-38.	Canceled.

Response to Amendment and Arguments
In light of amendments, claim objections are withdrawn.
Applicant’s arguments with respect to amended claims have been considered but are not persuasive for the following reason.
Applicant argues the applied references did not teach the amended feature by providing evidence from Kadous. Remarks. 8-11. 
However, Johnson explicitly teaches the feature in ¶ 29 by selecting a location which includes a desired number of vehicles: "determining whether there are a selected minimum number of vehicles…there are at least ten vehicles that went off-route within 250 meters of each other and along a heading that is within twenty degrees of each other…number can be chosen as desired, and can be more or less than ten, such as fifty, one hundred, or more”.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159